DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “an electric interruption unit” claims 1 and 12 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, phrase, “wherein prior to insertion of the second end of the heat pipe arrangement into the borehole” is unclear and seems to be a method step. Also “a diameter of the outer housing of the heat pipe arrangement at a nominal temperature is greater than an inner diameter of the borehole” is unclear, since there are no basis for a comparison between the diameter of the outer housing and diameter of the borehole.
Claim 6, phrase, “wherein insertion of the second part of the heat pipe arrangement into the borehole” is unclear and seems to be a method step.
Claim 7, phrase, “wherein insertion of the second part of the heat pipe arrangement into the borehole” is unclear and seems to be a method step.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Fisher-Carne, US 20130319024.
Regarding claim 1, as best understood, Fisher-Carne discloses (figs.1-2) an electric pole part apparatus (12), comprising:
an electric interruption unit (18);
a heat sink (34); and
a heat pipe arrangement (10);
where the heat pipe arrangement (10) comprises a plurality of heat pipes (32, 34) enclosed at least partially by an outer housing (24);
where a first end of the heat pipe arrangement (10) is connected to the heat sink (34); and
where a second end of the heat pipe arrangement (10) is connected to the electric interruption unit (18).
Regarding method claim 12, the recited method steps would necessarily be performed in the usage of the electric pole part apparatus discussed above. Claim 12 corresponds to claim 1 and is reject under the same reasoning; see above rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher-Carne in view of Danov et al, DE102015213608 {Danvo].
Regarding claim 2, Fisher-Carne discloses the claimed inventio, except, wherein the plurality of heat pipes are embedded within a thermal conductive material within the outer housing.
Danov discloses an electrical switching contact (1), where a plurality of heat pipes (4) are embedded within a thermal conductive material (42) within an outer housing (formed by the outer walls of the contact rod).
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify the housing of Fisher-Carne with the teaching of Danov, thereby providing improved heat dissipation of the heat pipes.
Regarding claim 9, Fisher-Carne fails to disclose wherein the outer housing of the heat pipe arrangement comprises a heat conducting cylindrical housing.
Danov discloses an electrical switching contact (1), where an outer housing (formed by the outer walls of the contact rod) of the heat pipe arrangement (4) comprises a heat conducting cylindrical housing (rod shaped rod).
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify the housing of Fisher-Carne with the teaching of Danov, thereby providing improved heat dissipation of the heat pipes.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher-Carne in view of Kurth et al, US20090255794 [Kurth].
Regarding claim 4, Fish-Carne fails to disclose wherein the second end of the heat pipe arrangement is inserted into a borehole within the electric interruption unit.
Kurth discloses (fig.1) a switching device (1) where a second end of a heat pipe arrangement (11) is inserted into a borehole within an electric interruption unit (2).
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify the heat pipes of Fisher-Carne with the teaching of Kurth, thereby providing a structure can control high current.
Regarding method claim 13, the recited method steps would necessarily be performed in the usage of the electric pole part apparatus discussed above. Claim 13 corresponds to claim 4 and is reject under the same reasoning; see above rejection.
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher-Carne.
Regarding claim 8, Fisher-Carne discloses the claimed invention, where the connection of the second end of the heat pipe arrangement (10) to the electric interruption unit (18), but silent on a solder.
However, It would have been obvious to one of ordinary skill in the art at the time the invention was made to use solder, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding method claim 15, the recited method steps would necessarily be performed in the usage of the electric pole part apparatus discussed above. Claim 15 corresponds to claim 8 and is reject under the same reasoning; see above rejection.
Allowable Subject Matter
Claims 3, 10, 11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3, the prior art fails to teach or show, alone or in combination, the claimed electric pole apparatus, where the thermal conductive material comprises a matrix of soldering material.
Regarding claim 10, the prior art fails to teach or show, alone or in combination, the claimed electric pole apparatus, comprising a connection terminal, wherein the connection terminal is located between the electric interruption unit and the heat sink, and wherein the heat pipe arrangement extends through a bore through the connection terminal.
Regarding claim 14, the prior art fails to teach or show, alone or in combination, the claimed
 method wherein prior to insertion of the second end of the heat pipe arrangement into the borehole, a diameter of the outer housing of the heat pipe arrangement at a nominal temperature is greater than an inner diameter of the borehole, and wherein step b) comprises heating at least a part of the electric interruption unit in the vicinity of the borehole; and/or wherein step b) comprises cooling the second end of the heat pipe arrangement.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Iwamoto et al, Kaufmann et al, Frigiere et al, Kiefer et al, Steffens et al, Pleines et al, Cushing et al and Cleaveland are examples of electrical switching devices comprising heat pipes, configured similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833